      Case 2:19-cr-00298-MHT-SRW Document 108 Filed 04/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
        v.                                     )      CASE NO. 2:19cr298-MHT
                                               )              (WO)
DEGREGORY DEON LEE                             )



                             FORFEITURE MONEY JUDGMENT

        This cause comes before the court upon the government’s motion for a forfeiture money

judgment in the amount of $6,957.00. Being fully advised of the relevant facts, the court hereby

finds that defendant DeGregory Deon Lee obtained at least $6,957.00 in proceeds from the

offenses of Hobbs Act robbery and brandishing a firearm during a crime of violence, to which he

pled guilty. The defendant consented to the entry of this judgment in his plea agreement (doc. no.

45 at 6).

        Accordingly, it is ORDERED, ADJUDGED and DECREED that, for good cause shown,

the government’s motion for a forfeiture money judgment (doc. no. 67) is granted.

        It is further ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, the defendant shall be held liable for a forfeiture money

judgment in the amount of $6,957.00.

        It is further ORDERED that, upon entry of this order, it shall become a final order of

forfeiture as to the defendant.

        The court retains jurisdiction to address any third-party claim that may be asserted in these

proceedings, to enter any further order necessary for the forfeiture and disposition of such property,
     Case 2:19-cr-00298-MHT-SRW Document 108 Filed 04/17/20 Page 2 of 2



and to order any substitute assets forfeited to the United States up to the amount of the forfeiture

money judgment.

       DONE, this the 17th day of April, 2020.

                                                   /s/ Myron H. Thompson
                                              UNITED STATES DISTRICT JUDGE
